Appeal from an order of the Family Court, entered May 10,1976 in St. Lawrence County, which found respondent to be a Person in Need of Supervision, and placed him with the New York State Division of Youth at Tryon located at Johnstown, New York, for a period of 18 months. Determination of this appeal was withheld and the matter was remitted to the Family Court for the purpose of setting forth the facts upon which it based its finding that respondent was a Person in Need of Supervision (Matter of Ricky BB, 55 AD2d 800). Adequate findings have now been formulated, as required by section 752 of the Family Court Act. We have examined respondent’s contentions that he was denied due process, and that placing him with the Division of Youth was an improper disposition of his case, and find no merit to such contentions. Order affirmed, without costs. Koreman, P. J., Mahoney, Main, Larkin and Herlihy, JJ., concur.